UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7243


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMION BUNCH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:15-cr-00087-RGD-LRL-1)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damion Bunch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damion Bunch seeks to appeal the district court’s order denying his motion to

disqualify the United States Attorney’s Office from responding to his 28 U.S.C. § 2255

(2012) motion. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order Bunch seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2